DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 3-5, 10, 19 and 20 have been amended.
Claims 6-9 and 11-18 have been previously presented.
Claim 2 has been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1, 19 and 20, the prior art Pirchheim et al.(US 2014/0320593) teaches determination of a pose of a camera by projected features into an image used for the camera pose (0032 lines 1-6). However, Pirchheim et al. fails to teach a first deriving unit configured to derive, based on the three-dimensional map and an image captured by the image capturing apparatus, a first position and orientation of the image capturing apparatus at the time of capturing the image; an update unit configured to update the three-dimensional map based on the captured image and the derived first position and orientation; a second deriving unit configured to derive a relative position and orientation among second positions and orientations of the image capturing apparatus which are derived based on a feature in the image captured by the image capturing apparatus without referring to the three-dimensional map a correction unit configured to correct the three-dimensional map based on the relative position and orientation., therefore claims 1 and 3-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 10/14/21, with respect to claims 1 and 3-20 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 112(b) rejection of claims 1-20, and the interpretation of claims 1-18 and 20 under 35 U.S.C. 112(f), have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the prior art pertains to determination of the orientation of an image capture device. The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649